OPINION — AG — ** SCHOOL BOARD — PROPERTY — SALE ** A BOARD OF EDUCATION OF A SCHOOL DISTRICT HAS AUTHORITY, UNDER 70 Ohio St. 4-22 [70-4-22], TO DISPOSE OF PROPERTY NO LONGER NEEDED BY THE DISTRICT BY SALE, EXCHANGE, LEASE, OR OTHERWISE, FOR A CONSIDERATION COMMENSURATE WITH THE VALUE OF THE PROPERTY DISPOSED OF; BUT THAT THE SCHOOL BOARD IS WITHOUT AUTHORITY TO MAKE A GIFT OF SCHOOL DISTRICT PROPERTY TO ANY PRIVATE PERSON, ASSOCIATION, OR GROUP OF PERSONS, OR TO DISPOSE OF SCHOOL DISTRICT PROPERTY FOR A " CONSIDERATION " WHICH IS NOT COMMENSURATE WITH THE VALUE OF SUCH PROPERTY. (REAL ESTATE, FAIR MARKET VALUE, SELL BID, COMPETITIVE BIDS, SCHOOL, SOLICIT BIDS) CITE: 60 Ohio St. 334 [60-334], 70 Ohio St. 4-22 [70-4-22] (RICHARD M. HUFF)